Citation Nr: 1222265	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  93-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date than February 15, 1991, for a grant of service connection for major depression with psychotic features.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for major depression with psychotic features (which was characterized as a nervous condition).  The RO noted in the October 1992 rating decision that the Veteran's claims file had been rebuilt because it had been lost.

A review of the claims file shows that, in a November 1980 rating decision, the RO denied the Veteran's claim of service connection for major depression with psychotic features (which was characterized as depressive neurosis).  A review of the claims file also shows that, although the Veteran filed a request to reopen the previously denied service connection claim for major depression with psychotic features (which he characterized as a "nerve condition") in March 1982, he subsequently abandoned this claim when he failed to respond to VA correspondence dated in April 1982 requesting new and material evidence in support of this claim.  See 38 C.F.R. § 3.158 (discussing abandoned claims).

Following the October 1992 rating decision, after the Veteran perfected a timely appeal, the Board remanded this matter in August 1995 to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board noted in its August 1995 remand that it was impossible to determine the date when the Veteran's original service connection claim for major depression with psychotic features (which the Board characterized as an acquired psychiatric disability) had been denied because the claims file had been lost and had been rebuilt.  The Board concluded in its August 1995 remand that, because the Veteran's claims file had been lost, de novo review was in order.

In December 1997, after the missing volumes of the Veteran's original claims file had been located by the RO, the Board recharacterized the issue as whether new and material evidence had been received to reopen a claim of service connection for major depression with psychotic features (which was characterized as a psychiatric disorder other than posttraumatic stress disorder (PTSD)).  The Board noted in December 1997 that it was clear from a review of the expanded appellate record (the additional volumes of the Veteran's original claims file obtained by the RO since the Board's August 1995 remand) that the Veteran's original service connection claim had been denied in an unappealed November 1980 rating decision.  The Board also denied, in pertinent part, the Veteran's request to reopen this claim.

Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) requesting that the Court vacate and remand that part of the Board's December 1997 decision which had denied the Veteran's request to reopen the previously denied service connection claim for major depression with psychotic features (characterized as a psychiatric disorder other than PTSD).  The Court granted the Joint Motion in a December 1999 Order.

In July 2000, the Board reopened the Veteran's previously denied service connection claim for major depression with psychotic features (which was characterized as a psychiatric disorder other than PTSD) and remanded this claim to the RO/AMC for additional development.

In a February 2003 rating decision, the RO granted the Veteran's claim of service connection for major depression with psychotic features and assigned a 50 percent rating effective February 5, 1991.  The RO determined that February 5, 1991, was the appropriate effective date because that was the date of the Veteran's reopened service connection claim (which had been adjudicated in the October 1992 rating decision).

In an August 2004 rating decision, the RO assigned a higher 100 percent rating effective February 5, 1991, for the Veteran's service-connected major depression with psychotic features.  The Veteran continued to disagree with the effective date assigned for the grant of service connection for major depression with psychotic features.

In September 2005, the Board denied the Veteran's claim for an earlier effective date than February 15, 1991, for a grant of service connection for major depression with psychotic features.  The Board specifically found that the November 1980 rating decision (discussed above) had become final.  The Board also specifically found that the Veteran had abandoned the March 1982 claim (also discussed above).  The Veteran timely appealed to the Court and, in May 2008, the Court affirmed the Board's September 2005 decision.  The Veteran then appealed the Court's May 2008 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In December 2009, the Federal Circuit reversed and remanded the Court's May 2008 decision affirming the Board's September 2005 decision which had denied the Veteran's claim for an earlier effective date than February 15, 1991, for a grant of service connection for major depression with psychotic features.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009).  The Federal Circuit found in Charles that, because evidence relevant to the Veteran's original service connection claim had been received within 1 year of the November 1980 rating decision, that decision was non-final for VA purposes under 38 C.F.R. § 3.156(b).  See also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Federal Circuit also concluded that the abandonment of the Veteran's later-filed claim in March 1982 had no preclusive effect on the non-final November 1980 rating decision.  The Federal Circuit instructed VA to attempt to obtain the Veteran's Social Security Administration (SSA) records as it appeared that these records had not been obtained despite earlier remand instructions to this effect from the Board.  The Federal Circuit also instructed the Court and the Board to remand the Veteran's claim for an earlier effective date than February 15, 1991, for a grant of service connection for major depression with psychotic features to the RO for consideration of all of the evidence of record dating back to the original service connection claim filed in March 1980.  Pursuant to the Federal Circuit's December 2009 decision, the Court remanded this claim to the Board in March 2010 and the Board remanded this claim to the RO in August 2010.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for major depression with psychotic features (which he characterized as manic depression) was filed on a VA Form 21-526, "Veteran's Application for Compensation or Pension," dated on September 10, 1980, and date-stamped as received by VA that same day. 

2.  In a rating decision dated on October 28, 1980, and issued to the Veteran on November 24, 1980, the RO denied the Veteran's service connection claim for major depression with psychotic features (which was characterized as depressive neurosis); there is a handwritten note on the rating decision cover letter which indicates that it was re-mailed to the Veteran at his correct mailing address on December 19, 1980.

3.  The Veteran filed his most recent service connection claim for major depression with psychotic features (which he characterized as a nervous condition) in statements on a VA Form 21-4138 dated on February 5, 1991, and date-stamped as received by VA that same day.

4.  In a rating decision dated on February 13, 2003, and issued to the Veteran and his attorney on February 21, 2003, the RO granted the Veteran's claim of service connection for major depression with psychotic features, assigning a 50 percent rating effective February 5, 1991.

5.  In a letter dated on March 31, 2003, and date-stamped as received by the RO on April 9, 2003, the appellant disagreed with the effective date of February 5, 1991, for the grant of service connection for major depression with psychotic features and requested an earlier effective date.

6.  In a rating decision dated on June 21, 2004, and issued to the Veteran and his attorney on August 4, 2004, the RO assigned a higher initial 100 percent rating effective February 5, 1991, for his service-connected major depression with psychotic features.

7.  In December 2009, the Federal Circuit determined that the November 1980 rating decision was non-final for VA purposes.

8.  In response to a request for the Veteran's Social Security Administration (SSA) records, SSA notified VA in August 2010 that, after an exhaustive search, no records could be located and any further attempts to locate them would be futile.

9.  The Veteran has pursued his claim of service connection for major depression with psychotic features continuously since he filed his original VA Form 21-526 on September 10, 1980.


CONCLUSION OF LAW

The criteria for an effective date of September 10, 1980, for a grant of service connection for major depression with psychotic features have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (1980); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he is entitled to an earlier effective date than February 15, 1991, for the grant of service connection for major depression with psychotic features.  He and his attorney have contended essentially that he has pursued this claim continuously since he originally filed it in September 1980.  They also have contended that it was error for the RO not to assign an earlier effective date than February 15, 1991, for the grant of service connection for major depression with psychotic features by finding that the Veteran's earlier service connection claim had become final.  They have specifically contended that the November 1980 rating decision, which denied the Veteran's original service connection claim for major depression with psychotic features (characterized as depressive neurosis), was rendered non-final for VA purposes under 38 C.F.R. § 3.156(b) because additional VA outpatient treatment records demonstrating treatment for a variety of psychiatric problems were constructively of record in the claims file within 1 year of the November 1980 rating decision.  See Buie, 24 Vet. App. at 251-52.  They also have specifically contended that the Veteran's abandonment of a March 1982 request to reopen the previously denied service connection claim for major depression with psychotic features (which he characterized as a "nerve condition") had no legal effect on the non-final November 1980 rating decision.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Board finds that the evidence supports assigning an earlier effective date of September 10, 1980, for the grant of service connection for major depression with psychotic features.  The Board observes initially that it is bound by the Federal Circuit's December 2009 decision in this case.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009).  As noted in the Introduction, the Federal Circuit held in Charles that the November 1980 rating decision, which denied the Veteran's original service connection claim for major depression with psychotic features (characterized as depressive neurosis), was non-final for VA purposes under 38 C.F.R. § 3.156(b).  See also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011); and 38 C.F.R. § 3.156(b) (2011).  The Federal Circuit found, and the Board agrees, that the November 1980 rating decision is non-final because additional relevant evidence was in VA's constructive possession within 1 year of this decision.  See Charles, 587 F.3d at 1322-23.  The Board observes in this regard that additional VA outpatient treatment records dated within 1 year of the November 1980 rating decision, although not associated with the Veteran's claims file until many years later, are considered constructively of record as of the date that they were created by VA personnel.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).  Specifically, the Board notes that a September 1981 Medical Certificate indicates that the Veteran was diagnosed as having paranoid personality disorder after complaining of a history of depression and paranoia.  The Veteran was referred to a physician for follow-up although there are no additional follow-up treatment notes included in the claims file (or submitted by the Veteran many years later).  

It is not clear from a review of the claims file why the September 1981 Medical Certificate was not associated with the claims file until many years later.  (The Board notes parenthetically that it appears that VA treatment records dated within 1 year of the November 1980 rating decision were not associated with the claims file until they were submitted by the Veteran's attorney, along with voluminous other VA treatment records not previously associated with the claims file, in approximately December 2002.)  The Board recognizes that personality disorders are not considered disabilities for which service connection is available.  See 38 C.F.R. § 4.127 (2011).  The Board also recognizes that the Veteran's original claims file appears to have been misplaced by VA at some point in the early 1990's and records may have been lost during the time period when the original claims file had been misplaced and could not be located.  In any event, the Board finds that this evidence (the September 1981 Medical Certificate) was constructively of record within 1 year of the November 1980 rating decision and rendered that decision non-final for VA purposes.  The Board also finds that constructive possession of this evidence within 1 year of the November 1980 rating decision also should have prompted the RO to readjudicate the Veteran's service connection claim for major depression with psychotic features (characterized as depressive neurosis) on the merits rather than concluding that new and material evidence was required to reopen this claim.

In its December 2009 decision, the Federal Circuit noted that, contrary to September 1995 remand instructions from the Board, the RO had not attempted to obtain the Veteran's records from SSA.  See Charles, 587 F.3d at 1320; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (finding that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits).  The Federal Circuit also directed that the RO attempt to obtain these records.  See Charles, 587 F.3d at 1324.  The Board observes that, in response to a request from the RO for the Veteran's complete SSA records, SSA informed VA in August 2010 that, after an exhaustive search, no records could be located and any further attempts to locate them would be futile.  Thus, the Board finds that VA has complied with the Federal Circuit's directive regarding obtaining and associating the Veteran's SSA records with the claims file to the extent possible.

The Federal Circuit also held in Charles that the Veteran's abandonment of a claim filed in March 1982 had no preclusive effect on the non-final November 1980 rating decision.  See Charles, 587 F.3d at 1323; see also 38 C.F.R. § 3.158 (discussing abandonment of claims).  As noted in the Introduction, the Veteran filed a request to reopen his previously denied service connection claim for major depression with psychotic features (which he characterized as a "nerve condition") in statements on a VA Form 21-526 that was dated on March 1, 1982, and date-stamped as received by the RO that same day.  The RO responded to this form by sending the Veteran a letter dated on April 1, 1982, in which he was notified that service connection for a nervous condition previously had been denied.  The RO also advised the Veteran that, in order to reopen this previously denied service connection claim, he was required to submit new and material evidence.  The Veteran did not respond.  The Veteran's failure to respond to the April 1982 correspondence from the RO lead the Board to conclude in its September 2005 decision, and the Court to affirm in May 2008, that he had abandoned the March 1982 claim.  

The Board observes that the Federal Circuit did not disturb this finding in Charles to the extent that it agreed that the March 1982 claim had been abandoned by the Veteran.  See Charles, 587 F.3d at 1323.  The Federal Circuit held, however, that "[a]bandonment of a non-final and non-appealable later claim cannot render final an unadjudicated earlier claim in which the agency failed to act."  Id.  In other words, the Federal Circuit found it persuasive in Charles that VA's failure to act on additional relevant treatment records in its constructive possession within 1 year of the November 1980 rating decision rendered that decision non-final for VA purposes.  The Federal Circuit also found that it was error for the Board in September 2005, and the Court in May 2008, to find that the November 1980 decision had become final by virtue of the Veteran's abandonment of the March 1982 claim.  Id.

Following the Veteran's abandonment of the March 1982 claim, the next relevant correspondence occurred when he submitted a VA Form 21-4138 dated on February 5, 1991, and date-stamped as received by the RO on the same day.  The Veteran stated on this form that he was filing for service connection for a "nervous condition."  The RO interpreted this statement as a request to reopen the previously denied service connection claim for major depression with psychotic features.  The RO also subsequently assigned an effective date of February 5, 1991, for a grant of service connection for major depression with psychotic features based on its conclusion that the Veteran was seeking to reopen this previously denied claim.  That conclusion now has been invalidated by the Federal Circuit.

In summary, because the Federal Circuit has found that the November 1980 was non-final for VA purposes, and because VA is bound by the Federal Circuit's decision, the Board finds that the Veteran has pursued a claim of service connection for major depression with psychotic features continuously since he filed his original claim on a VA Form 21-526 dated on September 10, 1980, and date-stamped as received by the RO that same day.  Under regulations in effect both at the time that the Veteran filed his original VA claim of service connection in 1980 and today, the appropriate effective date is the date of the claim or the date that entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(b)(2) (1980); see also 38 C.F.R. § 3.400(b)(2) (2011).  (The Board notes parenthetically that, although these regulations have been amended since 1980, the substance of these regulations has not changed.)  In this case, the date of the Veteran's claim is September 10, 1980.  Accordingly, the Board finds that the criteria for an earlier effective date of September 10, 1980, for a grant of service connection for major depression with psychotic features have been met.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an earlier effective date of September 10, 1980, for a grant of service connection for major depression with psychotic features is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


